United States Court of Appeals,

                               Fifth Circuit.

                                 No. 91–1951

                              Summary Calendar.

                    Glenn JOHNSON, Plaintiff–Appellant,

                                       v.

         D. Rook MOORE, III, et al.         Defendants–Appellees.

                               April 10, 1992.

Appeal from the United States District Court for the Northern
District of Mississippi.

Before KING, EMILIO M. GARZA and DeMOSS, Circuit Judges.

     KING, Circuit Judge:

     Glenn Johnson appeals from the district court's dismissal of

his § 1983 complaint for failure to state a claim upon which relief

can be granted.      Johnson sued the city of Holly Springs and D. Rook

Moore, its municipal court judge, alleging that he had been the

victim   of   the    city's   policy   of   sentencing   indigent    criminal

defendants to jail without benefit of counsel and without a knowing

and intelligent waiver of the right to counsel. The district court

held that Johnson had failed to allege the existence of a municipal

policy, thereby precluding the recovery of damages.                 The court

further held that Johnson lacked standing to seek declaratory and

injunctive relief against Judge Moore in his individual capacity.

As the district court's decision is grounded in firmly decided

precedent, we affirm the dismissal.



                                I. BACKGROUND

     Glenn Johnson sued D. Rook Moore, III, a municipal court
judge, and the city of Holly Springs, Mississippi on October 3,

1990. He alleged that his constitutional rights were violated when

Moore sentenced him to jail "numerous times," including a three-day

jail term on July 25, 1988, and a five-day jail term on July 16,

1990, without representation of counsel or waiver of his right to

an   attorney.    Johnson   complained    that     Judge   Moore's   actions

committing him to jail without counsel was part of an official

municipal policy of the city of Holly Springs.



      From the city and from Moore in his official capacity, Johnson

asked for damages for mental anxiety and stress, as well as for

loss of income, which he allegedly suffered when he was committed

to   jail   without   assistance   of   counsel.      From   Moore   in   his

individual capacity, Johnson sought declaratory and injunctive

relief to prevent him from being incarcerated without counsel in

the future.



      The defendants moved to dismiss Johnson's complaint pursuant

to Fed.R.Civ.P. 12(b)(6).          They argued that Johnson's claims

against Moore in his official capacity and against the city should

be dismissed because Johnson had not identified a municipal policy

that caused his injuries.      They also argued that Johnson's claim

for declaratory and injunctive relief should be dismissed because

no case or controversy existed.         The district court granted the

motion on August 27, 1991.          Johnson filed a timely notice of

appeal.
                          II. ANALYSIS

A. Municipal Liability



     Johnson complains that the court erred when it did not hold

the city liable for its unconstitutional act.   In reviewing a Rule

12(b)(6) dismissal, we accept "all well pleaded averments as true

and view them in the light most favorable to the plaintiff."

Rankin v. City of Wichita Falls, 762 F.2d 444, 446 (5th Cir.1985).

The dismissal will not be upheld "unless it appears beyond doubt

that the plaintiff can prove no set of facts in support of his

claim which would entitle him to relief."    Id. (quoting Conley v.

Gibson, 355 U.S. 41, 45–46, 78 S. Ct. 99, 101–02, 2 L. Ed. 2d 80

(1957)).



      Liability under 42 U.S.C. § 1983 may not be imposed on a

government entity on a theory of respondeat superior for the

actions of government employees.   Monell v. Department of Social

Services, 436 U.S. 658, 690–94, 98 S. Ct. 2018, 2035–37, 56 L. Ed. 2d
611 (1978).   Local governing bodies may be liable under § 1983,

however, where the alleged unconstitutional activity is inflicted

pursuant to official policy.   Id. at 690–91, 98 S.Ct. at 2035–36.

In order to state a claim, therefore, Johnson must set forth facts

which, if true, show that his constitutional rights were violated

as a result of the city's official policy.



     Assuming, without deciding, that Johnson was constitutionally

entitled to counsel in connection with his various jailings, we
turn to the question whether Judge Moore's actions constituted

official municipal policy.   Johnson complains that because Moore

was the final authority on his incarceration, Moore executed

official municipal policy.   See Pembaur v. City of Cincinnati, 475
U.S. 469, 106 S. Ct. 1292, 89 L. Ed. 2d 452 (1986).   We have defined

official policy as:



     1. A policy statement, ordinance, regulation, or decision that
     is officially adopted and promulgated by the municipality's
     lawmaking officers or by an official to whom the lawmakers
     have delegated policy-making authority; or

     2. A persistent, widespread practice of city officials or
     employees, which, although not authorized by officially
     adopted and promulgated policy, is so common and well settled
     as to constitute a custom that fairly represents municipal
     policy. Actual or constructive knowledge of such custom must
     be attributable to the governing body of the municipality or
     to an official to whom that body had delegated policy-making
     authority.

Bennett v. City of Slidell, 735 F.2d 861, 862 (5th Cir.1984) (en

banc), cert. denied, 472 U.S. 1016, 105 S. Ct. 3476, 87 L. Ed. 2d 612

(1985).



     We have repeatedly held, however, that a municipal judge

acting in his or her judicial capacity to enforce state law does

not act as a municipal official or lawmaker.       See Bigford v.

Taylor, 834 F.2d 1213, 1221–22 (5th Cir.), cert. denied, 488 U.S.
851, 109 S. Ct. 135, 102 L. Ed. 2d 108 (1988);    Carbalan v. Vaughn,

760 F.2d 662, 665 (5th Cir.), cert. denied, 474 U.S. 1007, 106
S. Ct. 529, 88 L. Ed. 2d 461 (1985);   Familias Unidas v. Briscoe, 619
F.2d 391, 404 (5th Cir.1980) (distinguishing judge's administrative

duties, actions pursuant to which may constitute county policy
under Monell, from judge's judicial function, in which he or she

effectuates state policy by applying state law).



       Johnson does not contend, in his complaint below or in his

brief on appeal, that Judge Moore sentenced him to jail pursuant to

the judge's administrative or other non-judicial duties. He argues

only   that,   under   Pembaur,   the   municipal   judge   is    a   final

policymaker whose official actions constitute municipal policy.

This argument ignores the distinction we have consistently drawn

between a judge's judicial and administrative duties.            Only with

respect to actions taken pursuant to his or her administrative role

can a judge be said to institute municipal policy under Pembaur and

Monell.   Johnson's complaint fails to show that his constitutional

rights were violated as a result of the city's official policy.

The district court did not err when it dismissed Johnson's claims

against the city and Judge Moore in his official capacity.



B. Standing



       Johnson further complains that the court erred when it

dismissed his claim for injunctive and declaratory relief against

Judge Moore in his individual capacity due to lack of standing.

For a plaintiff to demonstrate standing to obtain injunctive

relief, he must show that he "has sustained or is immediately in

danger of sustaining some direct injury as the result of the

challenged official conduct and the injury or threat of injury must

be both real and immediate, not conjectural or hypothetical." City
of Los Angeles v. Lyons, 461 U.S. 95, 102, 103 S. Ct. 1660, 1665, 75
L. Ed. 2d 675    (1983)       (quotations     omitted).          It     would   require

conjecture or hypothesis to find that Johnson will again act in

such   a   way    as    to    be   arrested    on    a    misdemeanor       charge    and

incarcerated by Moore without representation of counsel.                          "Past

exposure to illegal conduct does not in itself show a present case

or controversy ... if unaccompanied by any continuing, present

adverse effects."            O'Shea v. Littleton, 414 U.S. 488, 495–96, 94
S. Ct. 669, 675–76, 38 L. Ed. 2d 674 (1974), quoted in Lyons, 461 U.S.

at 102, 103 S.Ct. at 1665.              Just as in O'Shea and Lyons, Johnson

can show only a distantly speculative possibility that he will

again be subjected to the practice he complains of.                      Consequently,

he lacks standing to seek injunctive or declaratory relief.



        Johnson argues that this case is subject to the "capable of

repetition, but evading review" exception.                     His argument confuses

the    doctrines       of    standing    and   mootness.           The    "capable     of

repetition, but evading review" exception applies to some mootness

problems, but is simply inapposite when a plaintiff lacks standing

to seek the requested relief.            See Nelsen v. King County, 895 F.2d
1248, 1254 (9th Cir.1990).              Although the analysis regarding the

likelihood of future harm is similar under both the mootness and

standing doctrines, see id., a plaintiff who lacks standing from

the outset of litigation cannot avoid Article III's standing

requirement (an element of the case or controversy requirement) by

asserting    an    exception       developed    in       the   mootness     context    (a

separate manifestation of the case or controversy requirement).
See also Lyons, 461 U.S. at 109, 103 S.Ct. at 1669 (discussing

"capable of repetition" exception in context of mootness, as

opposed to standing).



                            III. CONCLUSION

     We   AFFIRM   the   district   court's   dismissal   of   Johnson's

complaint.